DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the drawings are indicated by “Figure” rather than “FIG.” as required by 37 C.F.R § 1.84 (u)(1) (see also MPEP § 608.02 (V)).  The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s).  Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter.  View numbers must be preceded by the abbreviation “FIG.”  Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation “FIG.” must not appear.
 	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 
Specification
The disclosure is objected to because of the following informalities: the recitation of “Figure” throughout the instant specification should be amended to recite “FIG.” See objection to the drawings, above. Appropriate correction is required.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Sackstein (US 2008/0044383, IDS-US). 
Sackstein teaches a method of enhancing homing and engraftment of one or more T cells comprising contacting a T cell population with α1,3-fucosyltransferase VI or α1,3-ex vivo to fucosylate at least one surface molecule on the T cell to enhance selectin mediated binding thereof. (Abstract; ¶¶ 0008-0009, 0017-0018, and 0045). Sackstein teaches the T cell population comprises a heterogeneous population of T cells or a subset of T cells such as regulatory T cells, i.e., CD4+/CD25+/FOXP3+ lymphocytes. (¶ 0045). As such, Sackstein reasonably teaches: 1) regulatory T cells; and 2) a heterogeneous population of T cells that comprises regulatory T cells. Sackstein further teaches the fucosylated cells can be administered to a patient in need thereof. (¶¶ 0018-0020 and 0041-0050). 
At a minimum, it would have been obvious at the time of filing to produce fucosylated T cells according to Sackstein because Sackstein further teaches the fucosylated cells are useful for various therapeutic applications such as treatment of diseases and disorders. (¶¶ 0048-0050).
As such, Sackstein anticipates the claimed method or, in the alternative, renders the claimed method prima facie obvious.
Claims 3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein as applied to claims 1-2, 4, and 7 above, and further in view of Berenson et al (US 2003/0119185).
As discussed above, claims 1-2, 4, and 7 were anticipated or, in the alternative, rendered obvious by Sackstein. As further discussed above, Sackstein teaches the fucosylated cells are useful for various therapeutic applications such as treatment of diseases and disorders. (¶¶ 0048-0050). While Sackstein teaches use of regulatory T cells and a heterogeneous population of T cells that comprises regulatory T cells, the reference does not explicitly teach the cells are ex vivo expanded T cells, such as ex vivo expanded regulatory T cells. 
However, it would have been obvious at the time of filing to utilize ex vivo expanded T cells in the method taught by Sackstein because Berenson teaches populations of T cells can be ex vivo for subsequent therapeutic applications. (Abstract; ¶¶ 0007-0011, 0093 0122, 0161, and 0170). Berenson further teaches the expanded T cells are a heterogeneous population of T cells that comprises regulatory T cells. (¶ 0116). One of ordinary skill in the art would have been motivated to modify Sackstein in view of Berenson in order to advantageously produce large populations of T cells, such as regulatory T cells, for therapeutic applications with a reasonable expectation of success.
Regarding instant claim 15, while Sackstein does not expressly teaches administering the fucosylated T cells by the recited routes of administration, the reference does teach administration of fucosylated mesenchymal stem cells (MSCs) by intravenous infusion. (¶ 0033).
Moreover, as discussed above, Sackstein teaches the fucosylated cells are useful for various therapeutic applications such as treatment of diseases and disorders. (¶¶ 0048-0050).
 As such, it would have been obvious at the time of filing to formulate the fucosylated T cells taught by Sackstein for administration via various art-recognized means, e.g., intravenously, with a reasonable expectation of success in order to advantageously produce a therapeutic useful for human administration. (See Sackstein ¶¶ 0020 and 0039). 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 5-6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein.
The rejections of claims 1-2, 4, and 7 over Sackstein are set forth above. Sackstein further teaches utilization of a fucose carrier such as GDP-fucose. (¶ 0037). In this regard, one of ordinary skill in the would have been free to contact the T cell population with the fucose carrier, or first mix the fucose carrier with the α1,3-fucosyltransferase prior to contacting the mixture See In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); See also In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). 
Sackstein also teaches formulating the cells in a physiologically acceptable solution. (¶¶ 0009, 0012-0013, 0015 and 0039). While Sackstein does not expressly teach administering the fucosylated T cells by the recited routes of administration, the reference does teach administration of fucosylated mesenchymal stem cells (MSCs) by intravenous infusion. (¶ 0033). Moreover, as discussed above, Sackstein teaches the fucosylated cells are useful for various therapeutic applications such a treatment of diseases and disorders. (¶¶ 0048-0050). As such, it would have been obvious at the time of filing to formulate the fucosylated T cells taught by Sackstein for administration via various art-recognized means, e.g., intravenously, with a reasonable expectation of success in order to advantageously produce a therapeutic useful for human administration. (See Sackstein ¶¶ 0020 and 0039). 
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein as applied to claims 1-2, 4, and 7 above, and further in view Sackstein et al (Nature Med., 14(2):181-187 (2008), IDS-NPL, hereinafter, Sackstein2).
As discussed above, claims 1-2, 4, and 7 were anticipated or, in the alternative, rendered obvious by Sackstein. As further discussed above, the reference teaches regulatory T cells as well as a heterogeneous population of T cells that comprises regulatory T cells. The reference does not explicitly teach the use of cytotoxic T cells. However, Sackstein2 teaches a similar method of improving cell homing and engraftment using α1,3-fucosyltransferases. (Abstract). 
More particularly, Sackstein2 teaches:


As such, Sackstein and Sackstein2, taken together, provide a clear teaching, suggestion, and motivation to contact cytotoxic T cells or a heterogeneous population of T cells that comprises cytotoxic T cells with an α1,3-fucosyltransferase in order to advantageously enhance the homing and engraftment of the cytotoxic T cells for therapeutic applications with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein  as applied to claims 1-2, 4, and 7  above, and further in view of Sackstein2 and Berenson.
As discussed above, claims 1-2, 4, and 7 were anticipated or, in the alternative, rendered obvious by Sackstein. As further discussed above, the reference teaches regulatory T cells as well as a heterogeneous population of T cells that comprises regulatory T cells. The reference does not explicitly teach the use of cytotoxic T cells. However, Sackstein2 teaches a similar method of improving cell homing and engraftment using α1,3-fucosyltransferases. (Abstract). 
More particularly, Sackstein2 teaches:
Beyond the implications for tissue regeneration, our results also provide a roadmap for testing how augmented E-selectin ligand activity on other pertinent cells (for example, regulatory T cells or cytotoxic T cells) could be harnessed to promote cell migration in adoptive cell therapeutics for a variety of physiologic and pathologic processes, including immune diseases, infectious diseases and cancer, all of which are accompanied by upregulated E-selectin expression in affected endothelial beds. (Page 185, second column). 

Sackstein and Sackstein2 do not explicitly teach the cytotoxic T cells are expanded ex vivo.  However, it would have been obvious at the time of filing to utilize ex vivo expanded cytotoxic T cells in the method taught by Sackstein and Sackstein2 because Berenson teaches populations of T cells can be readily expanded ex vivo for subsequent therapeutic applications. (Abstract; ¶¶ 0007-0011, 0093 0122, 0161, and 0170). Berenson further teaches the expanded T comprise cytotoxic T cells. (¶ 0116). One of ordinary skill in the art would have been motivated to modify Sackstein in view of Berenson in order to advantageously produce large populations of cytotoxic T cells for therapeutic applications with a reasonable expectation of success.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sackstein and Berenson as applied to claims 3 and 13-15 above, and further in view of Eming et al (J. Invest. Dermatol., 127:514-525 (2007), prior art of record, parent case, 15/347,500).
As discussed above, claims 3 and 13-15 were rendered obvious by the teaching of Sackstein and Berenson. The references do not explicitly teach the population of fucosylated T cells is administered to a site of injury or proximal thereto. However, it would have been obvious at the time of filing to administer the fucosylated T cells taught by Sackstein and Berenson to a site of injury or proximal thereto because Eming teaches “[d]uring the phase of tissue 
One of ordinary skill in the art would have been motivated to combine the teachings of Sackstein, Berenson, and Eming in order to advantageously increase the amount of T cells at or proximal to a wound site to promote healing. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein in view of Cao et al., (Am J. Pathol., 169(1):325-336 (2006)).
Sackstein teaches a method for enhancing homing and engraftment of cells comprising contacting the cells with an α1,3-fucosyltransferase ex vivo to enhance selectin mediated binding thereof. (Abstract; ¶¶ 0008-0009, 0017-0018, and 0045). Sackstein further teaches the α1,3-fucosyltransferase is selected from α1,3-fucosyltransferases III, IV. VI, VII, or IX. (¶ 0009).
Sackstein teaches modification of various cells types, including hematopoietic stem cells, mesenchymal stem cells, tissue stem/progenitors cells (e.g., neural stem cells, myocyte stem cells or pulmonary stem cells), umbilical cord stem cells, embryonic stem cells, etc. (¶¶ 0017 and 0045. Sackstein further teaches cells that expresses CD44. (¶¶ 0017 and 0046). The reference does not explicitly the progenitors cells are endothelial progenitor cells (EPCs). 
However, it would have obvious at the time of filing to utilize EPCs in the method taught by Sackstein because Cao teaches CD44 is expressed “on circulating endothelial progenitor cells that also participate in angiogenesis.” (Abstract; page 334, first column).” As discussed above, Sackstein teaches the use progenitor cells and cells that express CD44. One of ordinary skill in 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sackstein and Cao  as applied to claims 17-18 above, and further in view of Schwartz (US 2003/0113303).
As discussed above, claims 17 and 18 were rendered obvious by the teaching of Sackstein and Cao. Sackstein further teaches utilization of a fucose carrier such as GDP-fucose. (¶ 0037). Sackstein also teaches formulating the cells in a physiologically acceptable solution. (¶¶ 0009, 0012-0013, 0015 and 0039). The references do not explicitly teach the EPCs are expanded ex vivo or formulated for the routes of administration recited by instant claims 20. 
However, Schwartz teaches EPCs can be expanded ex vivo and administered to a patient intravenously (¶¶ 0009-0093 and 0183). One of ordinary skill in the art would have been motivated to modify Sackstein and Cao in view of Schwartz because Schwartz further teaches the ex vivo expanded EPCs can advantageously be administered to a patient to promote, e.g.,  myogenesis, tissue remodeling, and replacement of a scar in tissue. (¶¶ 0095-0097).
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary.
Conclusion
NO CLAIMS ARE ALLOWED 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kalka et al., PNAS, 97(7):3422-3427 (2000)
Oh et al., Blood 110(12):3891-3899 (2007)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651